
	
		II
		112th CONGRESS
		2d Session
		S. 3471
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Rubio introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  the tax on Olympic medals won by United States athletes.
	
	
		1.Elimination of tax on Olympic
			 medals
			(a)In
			 generalSection 74 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)Exception for
				Olympic medals and prizesGross income shall not include the
				value of any prize or award won by the taxpayer in athletic competition in the
				Olympic
				Games.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to prizes and
			 awards received after December 31, 2011.
			
